TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-01-00617-CR


Kim Kaylean Williams, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT

NO. 47,893, HONORABLE JOE CARROLL, JUDGE PRESIDING



O R D E R
Appellant's motion for rehearing is granted.  The opinion and judgment dated March
14, 2002, are withdrawn.  The district clerk is instructed to promptly make the appellate record
available to appellant.  Appellant's pro se brief shall be filed no later than May 31, 2002.  No further
extension of time will be granted.
It is ordered April 11, 2002.


  
				David Puryear, Justice
Before Justices Kidd, Patterson and Puryear
Do Not Publish